Citation Nr: 0008701	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for hypertension with 
coronary artery disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty between 1951 and 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

On March 13, 2000, a hearing was held at the RO before the 
undersigned who was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 1999).  

During his personal hearing, the veteran expressed his desire 
to withdraw his claim for service connection for a right 
shoulder disorder. Given the veteran's request, the issue is 
no longer before the Board for appellate review and will not 
be addressed below. 


REMAND

The last VA disability compensation examination was conducted 
in 1997.  However, evidence added to the record since 1997 
reflects that the veteran has received continuous treatment 
for his heart disease at private and Air Force facilities.  

One of the documents submitted by the veteran during his 
personal appearance in March 2000 indicates that in January 
2000 he underwent a left heart catheterization, selective 
coronary angiography and left ventriculography at the Baptist 
Medical Center in Little Rock.  The records of such treatment 
are relevant to the veteran's claim and should be made part 
of record on appeal.



The veteran further testified that he stopped working 
altogether in January 2000 as a result of his heart 
condition.  He provided the names of all the physicians who 
have been treating him during recent years.  It is unclear, 
however, whether all the treatment records have been 
associated with the claims folder.  

The VA's duty to assist the veteran includes the duty to 
obtain relevant medical reports where indicated by the facts 
and circumstances of the case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990); and 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In order to fulfill VA's statutory duty to assist the 
veteran, the RO should make arrangements to ensure that all 
missing records are obtained, and then the RO should schedule 
the veteran for a comprehensive VA examination. 

Accordingly, this case is REMANDED for the following actions:


1.  The RO should ask the veteran to 
provide a list with the names of all 
private doctors and/or government or 
private health care facilities where he 
has been treated for his heart disability 
since the last VA examination of 1997.  
The RO should obtain all medical records 
from all the sources reported by the 
veteran.  The Board is particularly 
interested in all the records of the 
treatment afforded to the veteran during 
January 2000 at the Baptist Medical 
Center.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
informed and afforded an opportunity to 
obtain the records.  The veteran and his 
representative are advised of the 
veteran's responsibility to submit 
evidence in support 


of his claim.  38 C.F.R. §  3.159(c).  All 
the records obtained should be made part 
of the claims folder.

2.  The RO should schedule the veteran for 
a VA compensation examination limited to 
determine the extent and severity of his 
service connected hypertension with 
coronary artery disease.  All appropriate 
diagnostic tests and studies deemed 
necessary by the physician to properly 
assess the severity of the veteran's 
disorder should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail.  
The physician should specifically indicate 
whether there is fatigue, angina, 
dizziness, cardiac hypertrophy, dilatation 
and/or ventricular dysfunction.  The 
physician should also report the actual 
workload in terms of METs.  A series of 
blood pressure readings should be taken at 
different occasions.  The examiner should 
also indicate whether continuous 
medication is necessary for the control of 
the veteran's hypertension.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should be provided 
with a copy of all applicable rating 
criteria and he or she should be advised 
to address the clinical findings obtained 
during the examination pertaining to the 
veteran's hypertensive disorder in 
correlation with the specific language 
contained in the rating criteria.  See 
38 C.F.R. §  4.104, Codes 7007 and 7101.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination. The physician must provide a 
comprehensive report including complete 
rationale for all conclusions reached.  



3.  The veteran must be given adequate 
notice of the requested examination, and 
he is hereby advised that pursuant to 
38 C.F.R. § 3.655 (1999), when a claimant 
without good cause fails to report for 
examination, the claim will be denied.  
If he fails to report for the requested 
examination, that fact should be 
documented in the claims folder and the 
RO should consider the provisions of 
38 C.F.R. § 3.655 (1999).  A copy of all 
notifications must also be associated 
with the claims folder. 

4. Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination report to ensure that it 
complies with the directives of this 
REMAND.  If the report is deficient in 
any manner, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999);  See also Stegall v. 
West,  11 Vet.App. 268 (1998). 

5.  After completion of the above, the RO 
should adjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including all the 
additional medical evidence obtained 
pursuant to this remand. The RO should 
evaluate the veteran's entitlement to an 
increased evaluation under all the 
applicable laws and regulations and the 
provisions of 38 C.F.R. § 4.104 as 
amended. 

6.  The RO should further consider 
whether the veteran's claim for an 
increased evaluation should be submitted 
to 


the Under Secretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  

7.  The RO should further consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

8.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

Thereafter, if the decision remain adverse, the veteran his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time within 
which to respond thereto. Then, the claims folder, if in 
order, should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
so informed.  The purpose of this REMAND is to obtain 
additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


